PER CURIAM.
These consolidated causes were heard upon the transcript of record, biiefs and arguments of counsel, on consideration whereof, it is ordered and adjudged that the decision of the Tax Court 5 T.C. 94, that the business income attributed by the petitioners to members of their families under a so-called partnership agreement is includable in petitioners’ gross income, is affirmed upon the authority of Commissioner v. Tower, 327 U.S. 280, 66 S.Ct. 532, and Lusthaus v. Commissioner, 327 U.S. 293, 66 S.Ct. 539, both decided by the Supreme Court on February 25, 1946; and that the petitioner Koppy is taxable on the 1940 and 1941 earnings of his minor son, is affirmed upon the grounds and for the reasons set out in the Findings of Fact and Opinion of the Tax Court promulgated May 22, 1945.